DETAILED ACTION
Claims 1-20 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control and evaluation unit” and “pulsed illumination unit” in claims 1, 2, 9, 10, 12, 13, 15, 16, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.  	Claims 1-3, 5-7, 13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yates et al (US 10,725,157 B1).

   	As per claim 1, Yates discloses a camera for detecting objects in a detection zone (fig. 3, active illumination 3D safety sensor 302), the camera comprising: 
  	5an image sensor for recording image data of the objects (fig. 3, image sensor 308), 
  	a distance sensor for detecting at least one distance value from a respective object (fig. 3, distance determination component 312), and 
   	a control and evaluation unit that is configured to perform at least one setting of the camera for a recording using the distance value (fig. 3, sequencer 304, col. 7 lines 54 through col. 8 line 8), 
  	10wherein the control and evaluation unit (figs. 3 and 5, sequencer 304) has real time capability and is configured to generate a recording at a trigger time using time information of the distance sensor (figs. 3 and 5, sequencer 304 is comprised of FPGA’s 504a and 504b, col. 10, lines 33-52, furthermore, should be noted that Applicant’s specification equates the ability to perform real time functionality with FPGA, see page 9 lines 13-20). 

  	As per claim 2, Yates further discloses the camera in accordance with claim 1, 15wherein the control and evaluation unit has one of a microprocessor having real time capability connected to the distance sensor and an FPGA connected to the distance sensor (fig. 3, active illumination 3D safety sensor 302, sequencer 304 is connected to distance determination component 312, see associated written description, also see col. 7, lines 16-53 and col. 10, lines 33-52).  

  	As per claim 3, Yates further discloses the camera in accordance with claim 2, 20wherein the one of the microprocessor and the FPGA is integrated in the distance sensor (fig. 3, active illumination 3D safety sensor 302, sequencer 304 and distance determination component 312 are all integrated into each other, see sensor 302 and its associated written description). 

  	As per claim 5, Yates further discloses the camera in accordance with claim 1, wherein the distance sensor is integrated into the camera (fig. 3, active illumination 3D safety sensor 302, distance determination component 312 is integrated into the imaging device). 

   	As per claim 6, Yates further discloses the camera in accordance with claim 1, wherein the distance sensor is an optoelectronic distance sensor (fig. 3, active illumination 3D safety sensor 302, distance determination component 312 is of optoelectronic type, see associated written description, also see col. 7 lines 54 through col. 8 line 8).

  	As per claim 7, Yates further discloses the camera in accordance with claim 6,KA10-20_3172,01 -15-wherein the optoelectronic distance sensor is in accordance with the principle of the time of flight process (fig. 3, distance determination component 312, col. 7 lines 54 through col. 8 line 8).

   	As per claim 13, Yates further discloses the camera in accordance with claim 1, wherein the control and evaluation unit is configured to carry out the setting of the camera in accordance with a sequence of a plurality of trigger times (fig. 3, sequencer 304, col. 7 lines 54 through col. 8 line 8).

   	As per claim 15, Yates further discloses the camera in accordance with claim 1, that has a pulsed illumination unit, wherein the control and evaluation unit is configured to synchronize the trigger time with an illumination pulse (fig. 3, active illumination 3D safety sensor 302, sequencer 304, illumination source 306, see associated written description, also see col. 7 lines 54 through col. 8 line 8).

   	As per claim 16, Yates further discloses the camera in accordance with claim 15, wherein the pulsed illumination unit is configured to transmit one or more of said illumination pulses (fig. 3, active illumination 3D safety sensor 302, sequencer 304, illumination source 306, see associated written description, also see col. 10, lines 33-52).

   	As per claim 17, Yates further discloses the camera in accordance with claim 1, wherein the setting of the camera comprises an exposure time of the recording (fig. 3, active illumination 3D safety sensor 302, image sensor 308, col. 19 lines 15-24). 

  	As per claim 20, Yates further discloses A method of detecting objects in a detection zone, in which image data of the objects are recorded by a camera and at least one distance value from a respective object is determined by a distance sensor, wherein at 25least one setting of the camera for a recording is performed with reference to the distance value,
  	wherein a recording is generated at a trigger time using time information of the distance sensor in a processing having real time capability (claim limitations have been discussed and rejected, see claim 1 above). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  	Claims 4, 8-10, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al (US 10,725,157 B1) in view of Kempf et al (US 10,812,727, B1).

  	As per claim 4, the camera in accordance with claim 1, that has a focus adjustable optics arranged in front of the image sensor, 25and wherein the setting of the camera comprises a focus setting.

  	Yates fails to teach the limitations as recited above in claim 4. However, Kempf discloses a imaging device 80, comprising a lens arrangement that can be adjusted in order to focus on an object based on a focus calibration (Kempf, fig. 4a, imaging device 80, see associated written description, also see col. 11 lines 65 through col. 12 line 12). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yates in view of Kempf, as a whole, by incorporating the ability to adjust lens for focusing as disclosed by Kempf, into the imaging device as disclosed by Yates, because doing so would provide a more efficient way of focusing on an object, thus enhancing accuracy and clarity of the object of interest. 

    	As per claim 8, the camera in accordance with claim 1, 5wherein the distance sensor has a plurality of measurement zones for measuring a plurality of distance values.

  	Yates fails to teach the limitations as recited above in claim 8. However, Kempf discloses an imaging device with the ability to measure distances from an object along multiple scan areas (Kempf, col. 21 lines 31 through col. 22 line 14). 

     	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yates in view of Kempf, as a whole, by incorporating the ability to measure a distance among a plurality of areas/zones as taught by Kempf, into the imaging device as disclosed by Yates, because doing so would provide a more efficient way of calculating the distance to an object in an area, thus being able to track objects more efficiently in an area of interest. 

   	As per claim 9, the camera in accordance with claim 8, wherein the control and evaluation unit is configured to form a common 10distance value from the plurality of distance values (Kempf, col. 21 line 59 through col. 22 line 14). 

   	As per claim 10, the camera in accordance with claim 1, wherein the control and evaluation unit is configured to recognize a new object when the distance value changes and then to determine a trigger 15time for this.

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yates in view of Kempf, as a whole, by incorporating the ability to track objects based on the distance and capture images as taught by Kempf, into the imaging device as disclosed by Yates, because doing so would provide a more efficient way of calculating the distance to an object in an area, thus being able to track objects more efficiently in an area of interest.

  	Yates fails to teach the limitations as recited above in claim 10. However, Kempf discloses an imaging device with the ability to track objects and capture multiple images based on the distance of the objects (Kempf, fig. 4a, imaging device 80, see associated written description, also see col. 11 lines 34 through col. 12 line 12).

   	As per claim 18, the camera in accordance with claim 1, 15wherein the control and evaluation unit is configured to read code contents of codes recorded with the objects.

    	Yates fails to teach the limitations as recited above in claim 18. However, Kempf discloses an imaging system with the ability to read codes/symbols within objects (Kempf, fig. 4a, imaging device 80, object 84, symbol 102, see associated written description, also see col. 11 line 22 – line 53). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yates in view of Kempf, as a whole, by incorporating the ability to read codes/symbols within objects as disclosed by Kempf, into the imaging device as disclosed by Yates, because doing so would provide a more efficient way of reading codes/symbols on objects, thus being able to record and track objects more efficiently. 

   	As per claim 19, The camera in accordance with claim 1, that is installed as stationary at a conveying device which conveys the 20objects in the direction of movement. 

  	Yates fails to teach the limitations as recited above in claim 18. However, Kempf discloses an imaging system with a conveyor belt imaging objects (Kempf, fig. 4a, imaging device 80, conveyor 88, object 84, see associated written description also see col. 11 lines 5 – line 33). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yates in view of Kempf, as a whole, by incorporating the ability to track objects moving in a direction as disclosed by Kempf, into the imaging device as disclosed by Yates, because doing so would provide a more efficient way of tracking multiple moving objects, thus enhancing the ability to track multiple objects more efficiently. 


5.  	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al (US 10,725,157 B1) in view of Reichenbach et al US 2006/0076415 A1). 

   	As per claim 11, the camera in accordance with claim 1, wherein the distance sensor is configured to determine a remission value.

   	Yates fails to teach the limitations as recited above in claim 11. However, Reichenbach discloses an imaging apparatus for sensing objects, comprising a laser scanner 5 which can be designed for determining remission behavior of the object surfaces (Reichenbach, fig. 1, laser scanner 5, see associated written description, also see para 0013-0015 and 0068). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yates in view of Reichenbach, as a whole, by incorporating the ability to calculate/determine remission behavior as disclosed by Reichenbach, into the imaging device as disclosed by Yates, because doing so would provide a more efficient way of determining a remission value, thus being able to determine spacing values between objects.

  	As per claim 12, the camera in accordance with claim 11, wherein the control and evaluation unit is configured to recognize a new object when the remission value changes and then to determine a trigger time for this.

    	Yates fails to teach the limitations as recited above in claim 12. However, Reichenbach discloses an imaging apparatus for sensing objects, comprising a laser scanner 5 which can be designed for determining remission behavior of the object surfaces including remission values pertaining to objects (Reichenbach, fig. 1, laser scanner 5, see associated written description, also see para 0013-0015 and 0068).

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yates in view of Reichenbach, as a whole, by incorporating the ability to calculate/determine remission behavior as disclosed by Reichenbach, into the imaging device as disclosed by Yates, because doing so would provide a more efficient way of determining a remission value, thus being able to determine spacing values between objects.


6.  	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yates et al (US 10,725,157 B1) in view of Cumoli et al (US 2016/0300091). 

  	As per claim 14, the camera in accordance with claim 1, wherein the distance sensor is configured to transmit a time stamp as the time information on a distance value or a trigger time.

   	Yates fails to teach the limitations as recited above in claim 14. However, Cumoli discloses a system and method for acquiring image data, comprising the ability to use a time stamp in accordance with distance from an object and to trigger a procedure (Cumoli, para 0063). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yates in view of Cumoli, as a whole, by incorporating the ability to record a time stamp based on distance to an object as disclosed by Cumoli, into the imaging device as disclosed by Yates, because doing so would provide a more efficient way of detecting objects, thus enhancing the efficiency of object detection while imaging. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697    



/LIN YE/Supervisory Patent Examiner, Art Unit 2697